DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement

2.	The information disclosure statement filed on 15 December 2020 has been considered and placed in the application file. 

Response to Amendment 

3.	The Amendment filed January 20, 2021 has been entered.  Claims 6-8 and 17-19 have been cancelled.  Claims 1, and 10 have been amended.  Claims 1-5, 9-16, and 20 remain pending in the application.   

EXAMINER’S AMENDMENT

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

	Authorization for this examiner’s amendment was given in a telephone interview with Applicants’ Representative, Mr. Bogdan A. Zinchenko on April 8, 2021.

The application has been amended as follows: 

	In the claims of Amendment filed on January 20, 2021:
	
		Claim 1, line 10, “an reflected ultrasonic wave”  has been replaced by - - a reflected ultrasonic wave - -.

		Claim 10, line 7, “a preset position”  has been replaced by - - the preset position - -.

		Claim 10, line 14, “ultrasonic wave”  has been replaced by - - ultrasonic waves - -.
		
		Claim 10, line 15, “an ultrasonic wave”  has been replaced by - - a reflected ultrasonic wave - -.

		Claim 10, line 18, “the ultrasonic wave”  has been replaced by - - the reflected ultrasonic wave - -.
Claim 10, line 28, “the ultrasonic wave”  has been replaced by - - the reflected ultrasonic wave - -.

Allowable Subject Matter

5.	Claims 1-5, 9-16, and 20 are allowed.

The following is an examiner's statement of reasons for allowance: 
Regarding independent claims 1, and 10, the prior art of record fails to teach or suggest the claimed limitations with the reasons set forth in the Applicant’s Remarks filed on January 20, 2021, pages 7-10.

Claims 2-5, and 9 are allowed by virtue of their dependency from Claim 1. 

Claims 11-16, and 20 are allowed by virtue of their dependency from Claim 10. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/C.P.T/Examiner, Art Unit 2654 
/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654